Maxwell, J.
What purports to be a transcript of the record in this case, falls far short of complying with the requirements of - such a document. The papers on file here are copies of the summons and return thereon, the complaint, demurrer thereto, amended complaint, answer, instructions to the jury, verdict of the jury, motion for a new trial, affidavit in support thereof, argument in support thereof, argument contra, ruling of the court thereon, assignment of1 *142errors, appeal bond, transcript of testimony, certificate of stenographer thereto and what purports to be a certificate of the trial judge to a bill of exceptions. No order or ruling of the trial court, and consequently no exceptions to any ruling of the court upon any question, is presented by what is termed the bill of exceptions; nor does it appear, in any manner, that any judgment, final or interlocutory, was rendered by the court, and there is nothing to show that an appeal was prayed or allowed, or that the amount of the appeal bond was fixed. ' .
None of the above enumerated papers, on file here, are authenticated by the clerk, under the seal of the court, and there is, in this court, no authenticated copy of the record of any judgment rendered by the court below in the above entitled cause, for which reason there is nothing for this court to act upon. — Mills’ Ann. Code, sec. 389; Yuma Co. v. Lovell, 20 Colo. 80, 36 Pac. 878; Northrop v. Jenison, 12 Colo. App. 523, 56 Pac. 187; Jones v. Vanatta, ante, p. 6, 72 Pac. 810.
The above case will be stricken from the docket.

Stricken from the docket.